Opinion by
Oblady, J.,
On the trial of this action of replevin the plaintiff claimed title to a quantity of hemlock and hard wood lumber which the defendants detained. There is ample evidence in the record to warrant the verdict in defendants’ favor. The plaintiff’s own evidence shows that he knew that it was necessary to expend money and time in order to make a marketable product of the logs and timber in the woods, and this the defendants de*502dined to do until they were assured by him that he had enough property in his possession to satisfy his claim agaiiist Brown. At the time of this conversation the plaintiff had it within his power to know definitely, after counting his part of the lumber and estimating the balance, whether his claim, which was at that time reduced to a precise sum, was covered, and he should not be permitted to visit the result of his reckless judgment on innocent parties who made due inquiry before expending their money and labor. He had the undoubted right to claim all the timber and logs in order to protect his own claim, he was not in duty bound at that time to withdraw any part of it; and, having spoken under such circumstances, he must be held to have told the truth: Smith v. McNeal, 68 Pa. 164; Huff v. McCauley, 53 Pa. 206; Kline v. McCandless, 139 Pa. 223; Sensinger v. Boyer, 153 Pa. 628.
The interest of Brown in the standing timber depended entirely on the extent of Plotts’s claim against it; and if, as testified to by several witnesses and as found by the jury, he did withdraw his claim from the logs and timber in the woods and induced the defendants by his acts and words, at and subsequent to the constable’s sale, to believe that his claim was satisfied in full, then the position of the parties and the circumstances surrounding the transaction at the time made it a case for the jury and not for the court.
The written contract between Brown and Plotts did not of itself determine the rights of the parties in this action. Even if the construction placed upon it be as contended for by the appellant, yet, if Plotts stated to the defendant, “ I will not disturb you iE you go in and take the standing timber and make your claim against Brown out of that,” he is, under the testimony, estopped from setting up his claim to that property, and the judgment is affirmed.